DETAILED ACTION
This office action is a response to a communication made on 01/29/2021.
Claims 4, 6, 11, 13, 18 and 20 are currently amended.
Claims 1-20 are pending for this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant arguments, see remarks on page 9-11, filed on 01/29/2021, applicant argues that, “Morita fails to teach or suggest "ranking the network devices according to an importance of the network devices; [and] updating each of the network devices in order of the ranking, from least important to most important," as recited in claim 1.
Examiner: Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Woodland teaches ranking the network devices according to an importance of the network devices because when an endpoint device is assigned to two or more groups, each of the groups may be prioritized according to its level, see ¶0030.
However, Woodland remain silent on updating each of the network devices in order of the ranking, from least important to most important.
Morita teaches updating each of the network devices in order of the ranking, from least important to most important because the refresh system (i.e. updating) may also be configured to simultaneously display plural determined device health scores for plural computer devices in a single user interface. The user interface may list the plural computer devices ranked according to the 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing of the date of invention to modify Woodland’s system with updating each of the network devices in order of the ranking, from least important to most important of Morita, in order to determine the ranking and health score of the devices (Morita).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodland et al. (US 2020/0119979), hereinafter “Woodland” in view of Morita et al. (US2019/0138964), hereinafter “Morita”, and further in view of Garman et al. (US9311066 B1), hereinafter “Garman”.

With respect to claim 1, Woodland discloses a system comprising:
a hardware processor (¶0062); and

selecting a group of network devices to receive a configuration update (fig.4, ¶0031, i.e. Endpoint devices (1, 2, 3) i.e. group of devices 404 that receive the configuration update); 
ranking the network devices according to an importance of the network devices (¶0030, i.e. when an endpoint device is assigned to two or more groups, each of the groups may be prioritized according to its level). 

However, Woodland remain silent on updating each of the network devices in order of the ranking, from least important to most important, comprising: generating a first health score for the network device, the first health score representing a performance level of the network device prior to the configuration update; updating a configuration of the network device according to the configuration update subsequent to generating the first health score; 

Morita discloses updating each of the network devices in order of the ranking, from least important to most important (¶0022, i.e. the refresh system (i.e. updating) may also be configured to simultaneously display plural determined device health scores for plural computer devices in a single user interface. The user interface may list the plural computer devices ranked according to the respective device health scores), comprising:
generating a first health score for the network device, the first health score representing a performance level of the network device prior to the configuration update (¶0069, i.e. applying weighting and priority settings data points to generate a device health score, ¶0087, i.e. the plural user devices 110 a-n ranked according to the respective device health scores, ¶0115, i.e. determining a health of a first subcomponent of the hardware device);

Therefore it would be obvious to one of ordinary skill in the art before the effective filing of the date of invention to modify Woodland’s system with network devices in order of the ranking and generating the health score of Morita, in order to determine the ranking and health score of the devices (Morita).

Woodland teaches roll back an update (e.g., to place the updated endpoint devices back to a previous configuration, see ¶0052, However, Woodland in view of Morita remain silent on, updating a configuration of the network device according to the configuration update subsequent to generating the first health score, generating a second health score for the updated network device subsequent to updating the configuration of the network device, responsive to the second health score being lower than the first health score by more than a predetermined score threshold, rolling back the configuration update for the network devices that have been updated.

Garman discloses updating a configuration of the network device according to the configuration update subsequent to generating the first health score (Col-2, II. 32-35, i.e. an update deployment manager may deploy an update to a set of computing devices, while concurrently monitoring for potential effects of deploying the update, Col-3, II. 9-12, i.e. where performance metrics (i.e. health score) associated with the update or the computing devices implementing the update are positive (e.g., decreased latency, increased availability of processing power, etc.)),
generating a second health score for the updated network device subsequent to updating the configuration of the network device (Col-8, II. 46-48, i.e. the analyzed monitoring information may correspond to performance metrics (i.e. second health score) received after implementing an update on computing device 106A);


Therefore it would be obvious to one of ordinary skill in the art before the effective filing of the date of invention to modify Woodland’s system with the second health score being lower than the first health score by more than a predetermined score threshold, rolling back the configuration update for the network devices that have been updated of Garman, in order to determine relevant performance metrics for monitoring or to notify a user of a computing device of performance metrics than impacted by deployment and the rollback of deployment of an update in response to a negative effect on monitored performance metrics (Garman).

For claim 8, it is a non-transitory machine readable storage medium claim corresponding to the system of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 




With respect to claims 2, 9 and 16, Woodland in view of Morita, and further in view of Garman discloses the system of claim 1, wherein ranking the network devices according to the importance of the network devices comprises:
generating a respective ranking score for each of the network devices, each ranking score reflecting a relative importance of the network device in the network, the lowest ranking score in the group indicating the least important network device in the group (Woodland, see ¶0030, i.e. each of the groups may be prioritized according to its level, and ¶0046)

With respect to claims 3, 10 and 17, Woodland in view of Morita, and further in view of Garman discloses the system of claim 2, wherein updating each of the network devices in order of the ranking, from least important to most important, comprises:
updating each of the network devices in order of the ranking scores, from the lowest ranking score to the highest ranking score (Woodland, ¶0046, i.e. an endpoint device may receive parameter updates by level, ¶0060, i.e. a record of two or more records of the parameter for a given application may be updated with the designated parameter value, where the record to be updated is associated with (or corresponds to) the indicated predetermined level assignment, the two or more records for the parameter may be associated with differentiating level assignments that define a prioritized hierarchy of parameter values for the parameter, ¶0055).


calculating a function of one or more values (Woodland, ¶0071, i.e. processor(s) 1619 to facilitate data collection functions, calculations/computations, metering functions and/or metering calculations/computations), wherein the one or more values may represent one or more of:
a priority of a location of the network device (Woodland, ¶0030, i.e. when an endpoint device is assigned to two or more groups, each of the groups may be prioritized according to its level, ¶0051, i.e. The locations of endpoint devices may be obtained in various ways), a priority of one or more users of the network device (Woodland, see ¶0077), a role of one or more users of the network device (Woodland, ¶0069), a reputation of one or more users of the network device (Woodland, ¶0059, i.e. a receipt status (i.e. reputation) may be displayed for each of one or more endpoint devices to which a configuration update has been sent), each reputation being based on at least one of a degree and an amount of malicious content accessed by the respective user (Woodland, see ¶0054), a bandwidth of the network device (Woodland, ¶0022, i.e. one or more networked endpoint devices while minimizing the amount of network bandwidth used) , a priority of traffic flows of the network device (Morita, ¶0088-¶0089), and a user connection time of the network device (Morita, ¶0017).

With respect to claims 5, 12 and 19, Woodland in view of Morita, and further in view of Garman discloses the system of claim 4, wherein:
the one or more values comprise a plurality of the values (Woodland, ¶0022, ¶0030, ¶0051, ¶0054, and ¶0059); and
calculating the function of the one or more values comprises generating a weighted sum of the plurality of the values (Morita, see ¶0024-¶0026, ¶0082-¶0083).

With respect to claims 6, 13 and 20, Woodland in view of Morita, and further in view of Garman discloses the system of claim 1, wherein generating one of the health scores for one of the network devices comprises:
calculating a function of one or more values (Morita, see ¶0024-¶0026, ¶0082-¶0083) , wherein the one or more values may represent one or more of:
an interface connectivity of the network device, a quality of service of the network device, a performance of a hardware component of the network device, a performance of a software component of the network device, and a security performance of the network device (Woodland , ¶0068, i.e. Communication interface(s) 1515 may be implemented in hardware or a combination of hardware and software, and may provide wired or wireless network interface(s) to one or more networks, such as network(s) 1405 of FIG. 14. Communication interface(s) 1515 may be a part of, or connected with, the interface circuit discussed above, and/or may include or connect with communication devices, Garman, ¶0069).

With respect to claims 7 and 14, Woodland in view of Morita, and further in view of Garman discloses the system of claim 6, wherein:
the one or more values comprise a plurality of the values (Woodland, ¶0022, ¶0030, ¶0051, ¶0054, and ¶0059); and
calculating the function of the one or more values comprises generating a weighted sum of the plurality of the values (Morita, see ¶0024-¶0026, ¶0082-¶0083).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458